PER CURIAM.
We grant defendant’s June 18, 1997 petition for belated review of the trial court’s July 21, 1995 order denying his Rule 3.850 motion.1 After conducting an evidentiary hearing on defendant’s motion, the court entered an order that did not advise defendant that he must file a notice of appeal within 30 days of rendition of the order. Fla. R.App. P. 3.850. Defendant is therefore entitled to a belated appeal. See State v. District Court of Appeal, Third District, 316 So.2d 50 (Fla. 1975). An order of this court shall be filed with the lower tribunal and treated as the notice of appeal in case numbers 92-24145, 92-24639, and 92-23768 in accordance with Florida Rule of Appellate Procedure 9.140(j)(5)(D).
Petition for belated appeal granted.

. The July 21 order indicates that the court filed the order under case numbers 91-4226, 92-3170, and 92-18869. However, the order reveals that it addressed a motion filed under case numbers 92-24145, 92-24639, and 92-23768.